DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
-claim 15, lines 15-17, requires “wherein the third quadrilateral surface connects the second lengthwise side of the first quadrilateral surface to the first lengthwise side of the third quadrilateral surface”, but how can the third quadrilateral surface connected the first quadrilateral surface to itself? This is not supported by the Drawings nor the Specification. 
-claim 15, line 18, requires “an inner section of the first quadrilateral surface”, but a quadrilateral is a 2-dimensional object and therefore is incapable of having an inner section. 2-dimensional shapes are capable of having such sections as top and bottom 
-claim 15, line 20, requires “wherein the first quadrilateral surface does not face the second quadrilateral surface” but no face (or front) of the first quadrilateral surface has been defined in the claims. 
	Claims 16-18 are rejected for being dependent on rejected base claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladewig et al. (9,212,795).
With respect to claim 1, Ladewig teaches an adapter bracket (16) including: first (33) and second (vertical portion of 34) plates extending in a first direction such that the first and second plates are parallel to each other and have first and second lengths (Figs. 1E-1F), respectively, each of the first and second plates having first and second sides extending in the first direction (Fig. 1F); a coupling plate (80-82) coupling the first and second plates at the second sides of the first and second plates such that the first and second plates extend in the first direction on separate planes (Figs. 1E-1F), the coupling plate having a third length smaller than the first length such that the first plate includes first (36B) and second (106) sections that extend beyond opposite sides of the coupling plate in the first direction (Fig. 1F), wherein the first section has a fourth length 
As for claim 2, Ladewig teaches further including third (110) and fourth (118) lips, wherein the first plate has third and fourth sides that extend in a second direction different than the first direction and are at opposite sides of the first plate, and wherein the third lip is provided on the third side of the first plate and the fourth lip is provided on the fourth side of the first plate (Figs. 1E-1F).  
As for claim 3, Ladewig teaches wherein at least one of the third lip or the fourth lip has a width in the second direction, the width being less than or equal to the first width (Figs. 1E-1F).  
As for claim 4, Ladewig teaches wherein the coupling plate (80-82) has a first height extending in a third direction that is different than the first and second directions, and the first (108) and second lips (118) have second and third heights extending in the third direction, wherein the second and third heights are smaller than the first height (Fig. 1E).  
As for claim 5, Ladewig teaches wherein the coupling plate (80-82) has a first height extending in a third direction that is different than the first and second directions, and the third (110) and fourth (118) lips have second and third heights extending in the 
As for claim 6, Ladewig teaches further including a notch (92A) in the first plate (Fig. 1E).  
As for claim 7, Ladewig teaches wherein the notch completely separates the first plate into a first surface and a second surface such that the first surface does not contact the second surface (Figs. 1E-1F), and wherein the notch, the first surface, and the second surface all contact the coupling plate (via 90).  
As for claim 8, Ladewig teaches wherein the third (110) and fourth (118) lips face (any side of 110/118 can be reasonably interpreted as its face) each other (Figs. 1E-1F).  
As for claim 9, Ladewig teaches wherein the third (110) and fourth (118) lips do not face (any side of 110/118 can be reasonably interpreted as its face) each other (Figs. 1E-1F) such that the third lip faces an opening (opening in any item 118) on the fourth side of the first plate (Fig. 1E), and the fourth lip faces an opening (any opening in 118) on the third side of the first plate (Fig. 1E).  
As for claim 10, Ladewig teaches further including a plurality of openings (92A and/or openings in 118 and/or 92B) provided in the first plate (Figs. 1E-1F).  
	As for claim 14, Ladewig teaches all of the claimed elements, as is discussed above. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ladewig in view of Scribante et al. (2016/0091181).
	With respect to claims 11-13, Ladewig teaches all of the claimed elements, as is discussed above, except for explicitly teaching further including at least one slot provided on an edge where the second side of the second plate connects to the coupling plate such that the slot is partially provided in the coupling plate and the second plate, wherein the at least one slot is configured to engage with a latch or a hanger (claim 11); wherein the first plate is configured to be placed between a T-bar of a ceiling and an existing troffer housing (claim 12); wherein at least one slot is provided on an edge where the second side of the second plate connects to the coupling plate such that the slot is partially provided in the coupling plate and the second plate, wherein the at least one slot is configured to engage with a latch or a hanger of lighting assembly or a lighting fixture (claim 13).  
As for claim 11, Scribante also drawn to adapter brackets, teaches further including at least one slot (609) provided on an edge where a second side (Fig. 4) of the second plate (607) connects to a coupling plate (611) such that the slot is partially 
As for claim 12, Scribante teaches wherein the first plate (605) is configured to be placed between a T-bar of a ceiling and an existing troffer housing (paragraph 93).  
As for claim 13, Scribante teaches wherein at least one slot is provided on an edge where the second side of the second plate connects to the coupling plate such that the slot is partially provided in the coupling plate and the second plate, wherein the at least one slot is configured to engage with a latch or a hanger of lighting assembly or a lighting fixture (Fig. 4 and paragraph 93).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the slot, T-bar and ceiling configuration, and troffer of Scribante with the adapter bracket of Ladewig, in order to allow retrofitting into existing light fixtures (Abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        7/12/2021